       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page11ofof14
                                                                        16




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 STEPHEN LALLY,

        Plaintiff,
                                                    Case No.: 1:20-CV-02359-LAP-SLC
        v.

 NOVARTIS PHARMACEUTICALS
 CORPORATION

        Defendants.



                [PROPOSED] DISCOVERY CONFIDENTIALITY ORDER


       It appearing that discovery in the above-captioned action is likely to involve the

disclosure of confidential information, it is ORDERED as follows

(1)    For purposes of this Discovery Confidentiality Order, any Party may designate as

       “Confidential Material” any information the Party reasonably and in good faith believes

       constitutes and reveals confidential trade secrets, proprietary business information, or

       non-public, personal, client, or customer information concerning individuals or other

       entities (including, but not limited to Social Security numbers, home telephone numbers

       and addresses, and medical information) that is contained in any document, written

       discovery response, testimony, or other material produced or provided by that Party or its

       representative(s) to the other Party, whether provided voluntarily, pursuant to formal

       discovery procedures, or otherwise. No information that is in the public domain

       (including those made public in prior litigation involving Tasigna) or which is already

       known by the receiving party through proper means or which is or becomes available to a
      Case
       Case1:20-cv-02359-LAP
            1:20-cv-02359-LAP Document
                               Document13-1 Filed02/02/21
                                        14 Filed  02/01/21 Page
                                                            Page22ofof14
                                                                       16




      party from a source other than the party asserting confidentiality, rightfully in possession

      of such information on a non-confidential basis, shall be deemed or considered to be

      Confidential Material under this Discovery Confidentiality Order.

(2)   For the purposes of this Discovery Confidentiality Order, “Confidential Material” shall

      also include any Protected Data, as defined hereinafter. Certain Protected Data may be

      subject to alternative or additional protections beyond those afforded Confidential

      Information, in which event the parties shall meet and confer in good faith, and, if

      unsuccessful, shall move the Court for appropriate relief.

(3)   “Protected Data” shall refer to any information that a party reasonably believes in good

      faith to be subject to federal, state or foreign data protection laws or other privacy

      obligations. Protected Data constitutes highly sensitive materials requiring special

      protection. Examples of such data protection laws include but are not limited to The

      Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. (financial information); The Health

      Insurance Portability and Accountability Act and the regulations thereunder, 45 CFR Part

      160 and Subparts A and E of Part 164 (medical information); Directive 95/46/EC of the

      European Parliament and of the Council of 24 October 1995 on the Protection of

      Individuals with Regard to the Processing of Personal Data and on the Free Movement of

      Such Data, 1995 O.J. (L281/31) (European Union personal information); Regulation

      (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the

      Protection of Natural Persons with Regard to the Processing of Personal Data and on the

      Free Movement of Such Data, and repealing Directive 95/46/EC (General Data

      Protection Regulation) (L119/1) (EU personal information); Data Protection Act 1998 (c.

      29) (United Kingdom personal information); the Spanish Data Protection Act 1/1999; the



                                                2
      Case
       Case1:20-cv-02359-LAP
            1:20-cv-02359-LAP Document
                               Document13-1 Filed02/02/21
                                        14 Filed  02/01/21 Page
                                                            Page33ofof14
                                                                       16




      Belgian Law of December 8, 1992 on Privacy Protection in relation to the Processing of

      Personal Data (Belgium personal information); The Federal Law on Protection of

      Personal Data held by Private Parties (published July 5, 2010) (Mexico personal

      information); and The Act on the Protection of Personal Information (Law No. 57 of

      2003) (APPI) (Japan personal information); the Federal Data Protection Act of 1992

      (Swiss personal information); and Personal Information Protection and Electronic

      Documents Act (PIPEDA), S.C. 2000, c. 5 (Canada personal information).

(4)   Any Party may designate a document as Confidential Material, that the party reasonably

      believes qualifies as such, by stamping it “Confidential,” or “Subject to Discovery

      Confidentiality Order.” All pages of any document that bears such a legend are subject to

      this Discovery Confidentiality Order. The Party shall affix the stamp in such a manner so

      as not to obscure the text of the document. For Confidential Material produced in native

      format, the Producing party will indicate the designation in a manner agreed among the

      Parties or pursuant to the terms of an ESI protocol, if one is entered.

(5)   To the extent that matter stored or recorded in the form of electronic or magnetic media

      (including information, files, databases or programs stored on any digital or analog

      machine-readable device, computers, Internet sites, discs, networks or tapes)

      (“Computerized Material”) is produced by any party in such form, the producing Party

      may designate such materials as Confidential by marking the container that the media is

      produced in “Confidential.” Whenever any party to whom Computerized Material

      designated as Confidential is produced reduces such material to hardcopy form, that party

      shall mark the hardcopy form with the “Confidential” designation.




                                                3
      Case
       Case1:20-cv-02359-LAP
            1:20-cv-02359-LAP Document
                               Document13-1 Filed02/02/21
                                        14 Filed  02/01/21 Page
                                                            Page44ofof14
                                                                       16




(6)   If responses to interrogatories, requests for admission, or other written responses to

      discovery quote, summarize, or contain Confidential Material, the Parties may designate

      them as Confidential Material by marking the face of any such response with one of the

      legends set forth in paragraph (4) above and indicating the page and line references of the

      material that is to be subject to this Discovery Confidentiality Order.

(7)   A Party may designate the transcript of any deposition in this Action or any portion

      thereof, including exhibits thereto, as Confidential Material by either so advising the

      court reporter and the Parties on the record during the taking of the deposition or within

      thirty (30) days after receipt of the deposition transcript by written designation served

      upon the Parties. If all or any portion of a deposition is designated as being subject to

      this Discovery Confidentiality Order, the court reporter and any Party possessing any

      transcripts shall label the cover page of each transcript or copy thereof to state that the

      deposition includes Confidential Material, and shall label as confidential each of the

      pages of the transcript or exhibits that contain Confidential Material.

(8)   Any inadvertent production of any confidential or proprietary material will not result in

      or be construed as a waiver, in whole or in part, of (a) the producing Party’s claims of

      confidentiality either as to the specific information inadvertently disclosed or more

      generally as to the subject matter of the information disclosed, or (b) the party’s right to

      designate the material as confidential pursuant to this Discovery Confidentiality Order.

      In the event that a Party inadvertently produces any Confidential Material without

      attaching one of the legends described in paragraph (4) above, the Party may

      subsequently designate the material as Confidential at any time by forwarding to the

      opposing Party copies of the material bearing one of the legends required by paragraph



                                                4
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page55ofof14
                                                                        16




       (4) and requesting that the opposing Party destroy all prior copies of the Confidential

       Material. Upon receipt of such a request, the opposing Party shall destroy all copies of

       the Confidential Material produced inadvertently and replace them with copies bearing

       the appropriate confidentiality legend.

(9)    Written and oral communications between or among counsel for the Parties that refer to

       or discuss Confidential Material automatically shall be subject to this Discovery

       Confidentiality Order.

(10)   Confidential Material shall be treated by the Parties and their counsel as being

       confidential and private. Any copy made of Confidential Material shall have the same

       status as the original. The disclosure and use of Confidential Material shall be confined

       to the permissible disclosures and uses set forth below. Any Confidential Material

       produced by the Parties shall be used (if otherwise relevant and admissible) solely for the

       litigation of this case, including any appeals, and for any other product liability action

       alleging injury as a result of use of Tasigna that is pending where the court has entered a

       protective order offering substantially equivalent or greater protection for Confidential

       Material (“Permitted Actions”). A determination that a protective order in another action

       provides substantially equivalent or greater protection must be expressly made and

       agreed to by all the parties to that protective order or by the presiding court. Confidential

       Material shall not be used in any other legal action or proceeding or for any other purpose

       without further order of this Court. All other disclosure and use of Confidential Material

       during the pendency of this Action or after its termination is hereby prohibited.

(11)   Confidential Material may be disclosed only to the following persons and only insofar as

       it is reasonably necessary to the effective prosecution of the Parties’ claims and defenses:



                                                 5
Case
 Case1:20-cv-02359-LAP
      1:20-cv-02359-LAP Document
                         Document13-1 Filed02/02/21
                                  14 Filed  02/01/21 Page
                                                      Page66ofof14
                                                                 16




(a) Parties, their representatives, in-house counsel and regular employees who

      are actively engaged in, or actively overseeing this case, a Permitted Action,

      or involved in complying with NPC’s legal obligations to provide

      information to the Food and Drug Administration;

(b) Counsel of record for this case or a Permitted Action, including their

      associated attorneys, paralegal and secretarial personnel, and other support

      staff;

(c) Counsel of record for other filed product liability actions alleging injury as a

      result of use of Tasigna, including their associated attorneys, paralegal and

      secretarial personnel, and other support staff, provided that a protective order

      providing substantially equivalent or greater protection for NPC’s

      Confidential Information has been entered by the court in the other filed

      action;

(d) Experts and consultants (including their employees) who are retained by a

      Party to assist in the litigation of this case or a Permitted Action;

(e) Third-party contractors and their employees who are retained by one or more

      Parties to provide litigation-support or copy services in this case;

(f)   Witnesses or prospective witnesses in this case or a Permitted Action;

(g) Court reporters and other persons involved in recording deposition testimony

      in this case or a Permitted Action;

(h) Court personnel of the United States District Court for the Southern District

      of New York, or, if on appeal, of The United States Court of Appeals for the




                                            6
Case
 Case1:20-cv-02359-LAP
      1:20-cv-02359-LAP Document
                         Document13-1 Filed02/02/21
                                  14 Filed  02/01/21 Page
                                                      Page77ofof14
                                                                 16




      Second Circuit, or a Permitted Action, or if on appeal, a court with appellate

      jurisdiction;

(i)   Jurors in this case or a Permitted Action; and

(j)   The Food and Drug Administration, to the extent NPC is required to disclose

      any Confidential Material by law.

Counsel for each Party disclosing Confidential Material in accordance with this

paragraph shall (i) advise each person to whom such disclosure is made (except Court

personnel, jurors, and the Food and Drug Administration) of the terms of this Discovery

Confidentiality Order and of the obligation of each such person to comply with those

terms and (ii) provide a copy of this Discovery Confidentiality Order to each such person.

Prior to the disclosure of any Confidential Information to any person identified in

subparagraphs c, d, e, f, and g above, such person shall sign an Acknowledgment, in the

form attached hereto as Exhibit 1, acknowledging that he or she has read this Discovery

Confidentiality Order and shall abide by its terms. Counsel shall maintain a list of

persons to whom confidential materials are disclosed (excluding jurors, Court personnel,

and the Food and Drug Administration). Upon learning of any disclosure of Confidential

Material to any person not authorized by this paragraph to receive Confidential Material,

the Party who so learns shall immediately (i) inform in writing the Party from which the

Confidential Material was originally received of such disclosure, including to whom the

material was disclosed, and (ii) take all necessary steps to retrieve as soon as possible

each and every copy of all Confidential Material from the unauthorized person and any

person to whom the unauthorized person disclosed the Confidential Material.




                                          7
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page88ofof14
                                                                        16




(12)   Documents bearing confidentiality designations shall not be used as exhibits at trial. The

       Parties shall redact confidentiality designations from any documents to be used as

       exhibits at trial and do so in a manner that ensures the redaction of the confidentiality

       designation is not visible. Alternatively, before trial, and upon request, the producing

       Party shall provide copies of such documents free of any confidentiality designation for

       use at trial. Such documents shall be used only for trial purposes and shall be destroyed

       or returned, along with any and all copies made, to the producing Party after this case is

       finally determined as to the Party to whom the documents were produced.

(13)   Each Party agrees that in the event it is served by a non-party with a subpoena or request

       for production of Confidential Material originally received from another Party, it will

       give sufficient notice to allow that Party a reasonable opportunity to intervene to oppose

       such production. The notice shall include a description of the material sought, the date

       and location for compliance with the subpoena or request, the identity of the requester of

       the Confidential Material, the docket number of the matter where requested and all other

       information reasonably necessary to intervene and oppose such production.

(14)   Personally identifiable information that a Party has designated as Protected Data based on

       its reasonable and good faith belief that the information is subject to federal, state or

       foreign data protection laws, data privacy laws, or other privacy obligations, or any of the

       information contained therein, shall be handled by the receiving Party with highest care,

       including but not limited to the procedures that they would employ to protect their own

       personally identifiable information; and the documents produced shall be stored and

       secured in a manner designed to prevent access to persons other than the above-listed




                                                 8
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page99ofof14
                                                                        16




       permitted individuals, and that all such information stored in electronic form shall be

       password protected.

(15)   Should any Party to whom Confidential Material is disclosed object to the designation of

       that material as proprietary, confidential, or otherwise protected, it shall make a good-

       faith effort to resolve the dispute informally with the disclosing Party. Except where

       good cause is shown, all objections to the designation of documents as Confidential

       Material must be interposed in writing no later than thirty (30) days after the close of

       merits discovery (or within 120 days after production, if the production occurs after the

       close of merits discovery), or such objections shall be deemed waived. Should the Parties

       be unable to resolve the dispute, the Party opposing the inclusion of such material under

       this Discovery Confidentiality Order, within a reasonable time, may apply in writing to

       the Court for a ruling that the information should not be entitled to protection under this

       Discovery Confidentiality Order. The Party designating the material as confidential shall

       have the burden of proving that said material is subject to protection. Until such time as

       the Court rules on the motion, the material that is the subject of the dispute shall continue

       to be subject to this Discovery Confidentiality Order.

(16)   CLAWBACK OF PRIVILEGED MATERIAL

       (16.1) The clawback of privileged material and the determination of whether a production

              was inadvertent will be governed by the Rule 502(d) Order entered in this case.

       (16.2) The inadvertent production by any Party in the course of discovery in these

              proceedings of a document subject to a claim of privilege, work product, or other

              applicable privilege or protection, will not result in a waiver of any of the

              foregoing protections, whether in these or any other proceedings, for the produced



                                                 9
Case
 Case1:20-cv-02359-LAP
      1:20-cv-02359-LAP Document
                         Document13-1 Filed02/02/21
                                  14 Filed  02/01/21 Page
                                                      Page10
                                                           10ofof14
                                                                  16




       document or any other withheld document covering the same or similar subject

       matter, pursuant to Federal Rule of Evidence 502(d).

(16.3) If a Party believes that it has inadvertently produced any such privileged or

       protected materials, it shall promptly notify in writing the receiving Parties of the

       claim of privilege. Upon such notice, the receiving Parties shall promptly: (1) use

       commercially reasonable efforts to locate and destroy all copies of the material in

       their possession, custody or control, including material stored in any litigation-

       support or other database and all notes or other work product reflecting the

       content of the material, and notify the producing Party that they have done so; and

       (2) take all commercially reasonable steps to retrieve and destroy all copies of the

       inadvertently produced material or documents from other persons, if any, to

       whom such documents or materials were distributed. Receiving counsel shall

       certify in writing to the producing party’s counsel that any notes or other work

       product reflecting the inadvertently disclosed document’s contents have been

       destroyed by counsel, the receiving party, and any experts or others in their

       employment. If, however, a receiving Party disputes the producing Party’s

       assertion of privilege, the receiving Party shall notify the producing Party in

       writing within 15 business days of receiving the producing Party’s notice. Within

       30 business days of receiving such notice of dispute, the Parties shall meet and

       confer to resolve the dispute. If they are unable to resolve their dispute, the Party

       seeking to invoke privilege may submit the issue to the Court. In any such

       submission, the disputed documents or material shall be filed, if at all, under seal.




                                        10
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page11
                                                                  11ofof14
                                                                         16




(17)   A Party wishing to file a document that has been designated as confidential in support of

       a motion or other filing with the Court (“Filing Party”) shall provide reasonable notice to

       the Party who has made the confidential designation (“Designating Party”) of the

       document(s) it intends to file, so as to give the Designating Party adequate opportunity to

       seek leave to file the document under seal. Seven (7) days is presumptively reasonable

       notice of an intent to file a document that has been designated as confidential under the

       terms of this Discovery Confidentiality Order, if fewer than twenty (20) documents are at

       issue. In the event that the Designating Party wishes to request that the document be filed

       under seal and a Court ruling on sealing is not obtained prior to the filing date, the Filing

       Party will abstain from publicly filing the document until the Court rules as to whether

       the document may be filed under seal. To the extent permitted by the Court, the Filing

       Party may provisionally file the document under seal pending resolution of the

       Designating Party’s sealing request. If a motion to file under seal is denied by the Court,

       this agreement shall not bar the Filing Party from filing the documents in support of a

       motion or other filing.

(18)   Any Party who wishes to file a document under seal must comply with the Judge’s

       Individual Practices, applicable Local Rules and the CM/ECF Administrative Procedures

       of the Southern District of New York. See, e.g., CM/ECF Policies and Proc. Section 10.

(19)   The recipient of any Confidential Material that is provided under this Discovery

       Confidentiality Order shall maintain such information in a reasonably secure and safe

       manner that ensures that access is limited to the persons authorized under this Discovery

       Confidentiality Order, and shall further exercise the same standard of due care with




                                                11
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page12
                                                                  12ofof14
                                                                         16




       respect to the storage, custody, use, and/or dissemination of such information as is

       exercised by the recipient with respect to its own proprietary information.

(20)   Data Security: Any person in possession of Confidential Material shall maintain a written

       information security program that includes reasonable administrative, technical, and

       physical safeguards designed to protect the security and confidentiality of such

       Confidential Material, protect against any reasonably anticipated threats or hazards to the

       security of such Confidential Material, and protect against unauthorized access to

       Confidential Material. To the extent a party or person does not have an information

       security program, they may comply with this provision by having the Confidential

       Material managed by and/or stored with eDiscovery vendors or claims administrators that

       maintain such an information security program. If a receiving party or authorized

       recipient discovers any loss of Confidential Material or a breach of security, including

       any actual or suspected unauthorized access, relating to another party’s Confidential

       Material, the receiving party or authorized recipient shall: (1) promptly provide written

       notice to disclosing Party of such breach; (2) investigate and make reasonable efforts to

       remediate the effects of the breach, and provide disclosing Party with assurances

       reasonably satisfactory to disclosing Party that such breach shall not recur; and (3)

       provide sufficient information about the breach that the disclosing Party can reasonably

       ascertain the size and scope of the breach. The receiving party or authorized recipient

       agrees to cooperate with the producing Party or law enforcement in investigating any

       such security incident. In any event, the receiving party or authorized recipient shall

       promptly take all necessary and appropriate corrective action to terminate the

       unauthorized access.



                                                12
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page13
                                                                  13ofof14
                                                                         16




(21)   This Discovery Confidentiality Order shall not prevent the Parties from using or

       disclosing their own documents and other materials in any manner, notwithstanding their

       designation as Confidential Material subject to this Discovery Confidentiality Order. The

       use or disclosure by a Party of its own documents or materials shall not terminate, waive

       or otherwise diminish in any way the status of such documents or materials as

       Confidential Materials subject to this Discovery Confidentiality Order. This provision

       does not apply if a party publicly uses or discloses documents or materials that the Party

       previously designated as Confidential Material.

(22)   Upon written request of the disclosing Party after the final determination, including any

       appeals related thereto, all Confidential Material of an opposing Party should be returned

       or destroyed. Within thirty (30) days after the date of the written request, all attorneys in

       possession of Confidential Material shall return all Confidential Material to the disclosing

       Party or, alternatively, shall immediately destroy all such material. This provision does

       not apply to materials that Defendant is required to maintain and report pursuant to

       statutory and regulatory obligations, such as adverse event information submitted to the

       FDA. All counsel of record shall, within forty-five days of the written request, certify

       that all Confidential Material, including any such material disclosed to any other entity,

       has been returned or destroyed. The sole exception to the requirements described above

       is that information that has been incorporated into attorney work product or other

       privileged documents need not be returned or destroyed. Such information shall be

       retained by the person to whom the information was produced, and shall be treated as

       Confidential Material in accordance with this Discovery Confidentiality Order.




                                                13
       Case
        Case1:20-cv-02359-LAP
             1:20-cv-02359-LAP Document
                                Document13-1 Filed02/02/21
                                         14 Filed  02/01/21 Page
                                                             Page14
                                                                  14ofof14
                                                                         16




(23)   This Discovery Confidentiality Order shall not enlarge or affect the proper scope of

       discovery in this or any other litigation, nor shall this Discovery Confidentiality Order

       imply that material designated (or not designated) as Confidential Material under the

       terms of this Discovery Confidentiality Order is properly discoverable, relevant or

       admissible in this or any other litigation.

(24)   Each Party shall retain all rights and remedies available to it under the law for the

       enforcement of Discovery Confidentiality Order against anyone who violates it.

(25)   The restrictions of Discovery Confidentiality Order shall continue to apply after this

       action is finally determined and the Court shall retain jurisdiction for all purposes in

       connection therewith. All persons receiving or given access to Confidential Material in

       accordance with the terms of this Discovery Confidentiality Order consent to the

       continuing jurisdiction of the Court for the purposes of enforcing this Discovery

       Confidentiality Order and remedying any violations thereof.



/s/Raymond Charles Silverman          02/01/2021
Attorney(s) for Plaintiff             Date

/s/Kelly Jones Howell                 02/01/2021
Attorney(s) for Defendant             Date

/s/Marina Plotkin                     02/01/2021
Attorney(s) for Defendant             Date

/s/Grant Hollingsworth                02/01/2021
Attorney(s) for Defendant             Date

IT IS SO ORDERED

       February 2, 2021
Dated: _____________                  _____________________________
                                      Loretta Preska
                                      District Court Judge



                                                 14
